Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 1 of 12 PageID #: 248




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  TREY CARNLEY                                        §
                                                      §
  vs.                                                 §           CASE NO. 6:20-cv-225-JDK
                                                      §
  MUGGLE TOWING, LLC, et al.                          §
                                                      §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is Defendants’ Motion for Summary Judgment Pursuant to Motor Carrier

Act (ECF 30). The presiding judge referred the motion for proposed findings of fact and

recommendations for disposition pursuant to 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b) (ECF

35). Having considered the motion, response, and reply, it is recommended that the Motion for

Summary Judgment Pursuant to Motor Carrier Act (ECF 30) be DENIED.

                                         BACKGROUND

        Plaintiff Trey Carnley initiated this lawsuit on April 30, 2020, asserting a claim against his

former employers, Defendants Muggle Towing, LLC and Jessica Warren (“Defendants”),

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). Plaintiff states that

he worked for Muggle Towing, LLC as a tow truck driver from November 2018 to March 2020.

According to Plaintiff, Jessica Warren is the owner, principal, officer and/or director of Muggle

Towing. Plaintiff submits that he regularly worked in excess of forty hours per week and he was

not paid for overtime at the rate of one and one-half times his regular rate of pay. Plaintiff states

that he was paid solely on commission and Defendants failed to include the commissions paid to

him in his regular rate when calculating his overtime pay.



                                                  1
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 2 of 12 PageID #: 249




           On December 28, 2020, Defendants filed their motion for summary judgment. Defendants

assert that, regardless of whether Plaintiff was an employee instead of an independent contractor,

he was exempt from overtime pursuant to the Motor Carrier Act (“MCA”) exemption in the FLSA.

Defendants assert the MCA exemption as an affirmative defense in their First Amended Answer

(ECF 17). More specifically, Defendants contend that Plaintiff worked as a tow truck driver who

regularly handled towing jobs that involved travel on interstate highways in vehicles with a gross

vehicle weight rating of more than 10,001 pounds. Defendants submit that Plaintiff primarily

drove a 2016 Ford F-550 with a gross vehicle weight rating of approximately 18,000 pounds, a

2019 Kenworth T270 with a gross vehicle weight rating of approximately 26,000 pounds and a

2019 Freightliner Cascadia with a gross vehicle weight rating of approximately 66,000 pounds.

Defendants additionally assert that Muggle Towing, LLC is a “motor carrier” as defined in the

MCA. Finally, Defendants argue that Plaintiff’s claims against Jessica Warren, individually, fail

because there is no evidence that she was Plaintiff’s employer as defined in the FLSA. In support

of the motion for summary judgment, Defendants submitted a declaration of Jessica Warren stating

that she is the owner and co-manager of Muggle Towing, LLC and providing a conclusory

statement that the facts alleged in the motion for summary judgment are true. 1

           In his response, filed on January 8, 2021, Plaintiff asserts that the MCA is inapplicable

because he regularly drove a lightweight vehicle. In addition to the three vehicles identified by

Defendants, Plaintiff submits that at least once per week his job duties included driving a “camera

car,” a Ford Fiesta outfitted with a camera used to scan license plates to locate cars that are due

for repossession. Plaintiff argues that the operation of this lightweight vehicle takes him out of

the MCA exemption to the FLSA and makes him a “covered employee” under the FLSA. Plaintiff



1
    Declaration of Jessica Warren in Support of Defendants’ Motion for Summary Judgment, ECF 30, at *14.

                                                         2
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 3 of 12 PageID #: 250




further asserts that the evidence shows that Jessica Warren controlled the day-to-day operations of

Muggle Towing, LLC and she is a joint employer of Plaintiff together with Muggle Towing, LLC.

          Plaintiff filed a declaration in support of his response to the motion for summary judgment.

In his declaration, Plaintiff agrees that his primary responsibilities were providing tow services,

roadside assistance and repossessions, but he states that he was also “assigned to [drive] the camera

car.” 2   Plaintiff asserts that he “drove the camera car at least once per week during [his]

employment,” he “often drove it multiple times per week” and “drove the camera car for several

hours every time [he] was assigned to the camera car.” 3                 Plaintiff additionally states that

“Defendants directed [him] to use the camera car for the purpose of running errands such as picking

up tools and supplies for use in providing towing services or performing maintenance on the tow

trucks.” 4

          Defendants filed a reply on January 22, 2021. Defendants assert that Plaintiff’s job

responsibilities did not include driving a camera car on behalf of Muggle Towing, LLC.

Defendants submit that they paid Plaintiff as a tow truck driver and did not pay him to operate a

camera car. Instead, other individuals, including Plaintiff’s father, were paid by Defendants to

drive the camera car and scan for license plates. With the reply, Defendants filed another

declaration of Jessica Warren. Ms. Warren states that Plaintiff’s “work responsibilities did not

include driving a camera car for Muggle Towing, LLC.” 5 She further asserts that Defendants did

not pay Plaintiff to drive the camera car and any time Plaintiff may have spent inside the camera




2
  Declaration of Trey Carnley, ECF 32-1, at *2.
3
  Id.
4
  Id.
5
  Defendants’ Reply in Support of Motion for Summary Judgment Pursuant to Motor Carrier Act, Exhibit A,
Declaration of Jessica Warren in Support of Defendants’ Reply Brief to Motion for Summary Judgment, ECF 36, at
*8.

                                                      3
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 4 of 12 PageID #: 251




car “was extremely minimal and/or did not relate to his job responsibilities for Muggle Towing,

LLC.” 6

                               SUMMARY JUDGMENT STANDARD

            Summary judgment is proper when the pleadings and evidence show that “there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). The moving party has the burden of showing there is no genuine

dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine

dispute of material fact exists “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “material

fact” is one that might affect the outcome of the suit under governing law. Id. Issues of material

fact are “genuine” only if they require resolution by a trier of fact and if the evidence is such that

a reasonable jury could return a verdict in favor of the non-moving party. Id. When ruling on a

motion for summary judgment, the Court must make all inferences from the factual record in the

light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). The moving party may meet its burden

by pointing to the absence of evidence supporting any claim. Celotex Corp., 477 U.S. at 325.

            If the movant meets its burden, the nonmovant must go beyond the pleadings and set forth

specific facts in the record sufficient to support his claim. Anderson, 477 U.S. at 257. The

nonmovant’s burden may not be satisfied by argument, conclusory allegations, unsubstantiated

assertions, metaphysical doubt as to the factors, or a mere scintilla of evidence. Matsushita, 475

U.S. at 585; Wallace v. Tex. Tech. Univ., 80 F.3d 1042, 1047 (5th Cir. 1996); Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). The nonmovant must submit competent summary



6
    Id. at *9.

                                                   4
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 5 of 12 PageID #: 252




judgment evidence sufficient to defeat a properly supported motion for summary judgment. Ragas

v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). “The nonmovant is also required to

articulate the precise manner in which the submitted or identified evidence supports his or her

claim.” Smith v. United States, 392 F.3d 621, 625 (5th Cir. 2004).

       Summary judgment is inappropriate if the evidence before the court, viewed as a whole,

could lead to different factual findings and conclusions. Honore v. Douglas, 833 F.2d 565 (5th Cir.

1987). The district court must look to the full record, including the pleadings, affidavits, and

depositions. Williams v. Adams, 836 F.2d 958, 961 (5th Cir. 1988). Under this standard, fact

questions are considered with deference to the nonmovant. Reid v. State Farm Mutl. Auto. Ins. Co.,

784 F.2d 577, 578 (5th Cir. 1986). The evidence of the nonmovant is to be believed and all

inferences are to be drawn in his favor. Anderson, 477 U.S. at 255, 106 S.Ct. at 2513. The Court

resolves factual controversies for purposes of summary judgment in favor of the nonmoving party,

but only when there is an actual controversy, that is, when both parties have submitted evidence

of contradictory facts. Little, 37 F.3d at 1075. The Court does not, however, in the absence of any

proof, assume that the nonmoving party could or would prove the necessary facts. Wallace, 80

F.3d at 1048 (citing Little, 37 F.3d at 1075).

       An issue is genuine if the evidence supporting its resolution in favor of the party opposing

summary judgment, together with any inference in such party's favor that the evidence allows,

would be sufficient to support a verdict in favor of the party. St. Amant v. Benoit, 806 F.2d 1294,

1297 (5th Cir. 1987). A material fact is one that might affect the outcome of the suit under

governing law. Anderson, 477 U.S. at 248.




                                                 5
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 6 of 12 PageID #: 253




                                     APPLICABLE LAW

       Plaintiff filed this FLSA lawsuit seeking relief for unpaid overtime. Pursuant to the FLSA,

non-exempt employees are to receive overtime pay from their employer for work exceeding forty

hours in a workweek. 29 U.S.C. § 207(a). Aggrieved employees may bring suit for a violation of

§ 207 to recover unpaid overtime compensation. 29 U.S.C. § 216(b). Suit may be brought “by

any one or more employees for and in behalf of himself or themselves and other employees

similarly situated.” Id.

       The provisions of the FLSA do not apply, however, to “any employee with respect to whom

the Secretary of Transportation has power to establish qualifications and maximum hours of

service pursuant to the provisions of section 31502 of Title 49.” 29 U.S.C. § 213(b)(1). This

FLSA exemption is referred to as the Motor Carrier Act (MCA) exemption. A primary objective

of enacting the MCA exemption was safety in motor carrier activity. U.S. v. American Trucking

Associations, 310 U.S. 534, 539, 60 S.Ct. 1059 (1940). Exemptions to the FLSA are to be given

a “fair reading.” Encino Motorcars, LLC v. Navarro, --- U.S. ---, 138 S.Ct. 1134, 1142 (2018)

(rejecting the principle that FLSA exemptions are to be construed narrowly). For the MCA

exemption to apply, the employee’s relevant “safety-affecting activities” must be the duties he is

“called upon in the ordinary course of his work to perform” and not be “so trivial, casual, and

insignificant as to be de minimis.” 29 C.F.R. § 782.2(b)(3). The burden is on the employer to

prove that this exemption to the FLSA applies. Amaya v. NOYPI Movers, LLC 741 Fed.Appx.

203, 204 (5th Cir. 2018).

       Section 31502 gives the Secretary of Transportation the power to establish “qualifications

and maximums hours of service of employees of, and safety of operation and equipment of, a

motor carrier” and “qualifications and maximum hours of service of employees of, and standards



                                                6
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 7 of 12 PageID #: 254




of equipment of, a motor private carrier, when needed to promote safety of operation.” 49 U.S.C.

§ 31502(b)(1) and (2). Labor regulations provide further guidance on the applicability of the

exemption. Application of the exemption “depends both on the class to which his employer

belongs and on the class of work involved in the employee’s job.” 29 C.F.R. § 782.2(a).

Employees are subject to the power of the Secretary of Transportation for establishing maximum

hours and qualifications of service if they: “(1) [a]re employed by carriers whose transportation of

passengers or property by motor vehicle is subject to his jurisdiction under section 204 of the

Motor Carrier Act . . ., and (2) engage in activities of a character directly affecting the safety of

operation of motor vehicles in the transportation on the public highways of passengers or property

in interstate or foreign commerce within the meaning of the Motor Carrier Act.” Id.

        The MCA exemption was amended in the Safe, Accountable, Flexible, Efficient

Transportation Equity Act: A Legacy for Users (SAFETEA-LU) in 2005 to apply only to

“commercial motor vehicles,” defined as vehicles weighing at least 10,001 pounds. 7 Congress then

enacted the SAFETEA-LU Technical Corrections Act of 2008 on June 6, 2008, which restored the

Secretary of Transportation’s authority to regulate all motor carriers, regardless of the weight of

their vehicles. See 49 U.S.C. § 13102(16) (defining “motor vehicle.”). The Technical Corrections

Act (“TCA”), however, narrows the employees who are covered by the FLSA, and excepted from

the MCA exemption, to those “whose work, in whole or in part,” affects “the safety and operation

of motor vehicles weighing 10,000 pounds or less in transportation on public highways in interstate

or foreign commerce . . .” SAFETEA-LU Technical Corrections Act of 2008, Pub. L. No. 110–

244, § 306(a), (c), 122 Stat. 1572, 1621 (June 6, 2008); Carley, 890 F.3d at 579 (the TCA

designates “a class of employees to which the MCA exemption does not apply.”).


7
 The Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU), Pub.
L. No. 109–59, 119 Stat. 1144 (2005); see also, SAFETEA-LU § 4142(a), 119 Stat. at 1747.

                                                      7
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 8 of 12 PageID #: 255




                                               ANALYSIS

Application of the MCA Exemption

        Where, as here, Defendants seek summary judgment on an affirmative defense, they “must

establish beyond dispute all of the defense’s essential elements.” Bank of La. v. Aetna U.S.

Healthcare, Inc., 468 F.3d 237, 241 (5th Cir. 2006). The burden is on Defendants to establish that

the MCA exemption applies. Dalheim v. KDFW-TV, 918 F.2d 1220, 1224 (5th Cir. 1990). As

previously noted, Defendants submitted a declaration in support of the motion for summary

judgment that merely includes a conclusory statement that the Statement of Undisputed Facts

included in the motion for summary judgment is true.

        Plaintiff admits, however, that his job responsibilities for Defendants included towing jobs,

repossessions, and roadside assistance work. 8 He additionally agrees that drivers for Muggle

Towing, LLC transport vehicles on interstate highways and travel within Texas, as well as across

state lines. 9 Plaintiff further admits that the towing vehicles he drove during his employment

exceeded 10,000 pounds. 10 He asserts, however, that the TCA lightweight vehicle exception to

the MCA exemption applies because he also drove a passenger vehicle during his employment,

referred to as the “camera car,” to scan license plates looking for repossessions.

        The burden is on Plaintiff to prove that the TCA lightweight vehicle exception to the MCA

exemption applies to this case. Carley v. Crest Pumping Technologies, 890 F.3d 575, 580 (5th Cir.

2018). The TCA only requires that the employee’s work “in whole or in part” affects the safety

of lightweight vehicles. SAFETEA-LU Technical Corrections Act of 2008, Pub. L. No. 110–244,

§ 306(a), (c), 122 Stat. 1572, 1621 (June 6, 2008). In support of his assertion that the TCA



8
  Response to Defendants’ Motion for Summary Judgment, ECF 32, at *3.
9
  Id.
10
   Id. at *4.

                                                     8
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 9 of 12 PageID #: 256




exception applies, Plaintiff submitted a declaration stating that, while employed by Defendants, he

regularly drove a lightweight vehicle at least once per week as a part of his job duties. He further

contended that there were days he only drove the “camera car” and did not drive a tow truck.

       The parties do not dispute that the “camera car” is a lightweight vehicle that is less than

10,000 pounds. Defendants dispute, however, that Plaintiff drove the “camera car” as a part of his

job duties. Defendants included a competing declaration in their reply brief asserting that Plaintiff

did not operate the “camera car” as a part of his employment. The Court cannot determine from

the competing declarations whether Plaintiff’s job duties, in part, included operation of a

lightweight vehicle. This is a factual dispute that is for a jury, not the Court, to decide.

       It is noted that Defendants imply in their response that Plaintiff is estopped from arguing

that the TCA exception applies because he did not include any factual allegations in his pleadings

related to driving the “camera car.” Defendants do not provide any authority for asserting that

Plaintiff is precluded from asserting the TCA exception. “Nothing in the rules suggests that a

plaintiff has an obligation to file a responsive pleading notifying a defendant that he or she intends

to invoke an exception to an affirmative defense.” Butler v. TFS Oilfield Services, LLC, 2019 WL

177304, at *4 (W.D.Tex. Jan. 11, 2019).

       Plaintiff raised a genuine issue of material fact concerning whether the TCA lightweight

vehicle exception applies, leaving a factual dispute for the jury to decide. Defendants are not

entitled to summary judgment on the MCA exemption.

Jessica Warren

       Defendants additionally argue, without citation, that the claims against Jessica Warren,

individually, fail as a matter of law because she was not Plaintiff’s employer for purposes of the

FLSA. The FLSA defines an employer as “any person acting directly or indirectly in the interest



                                                   9
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 10 of 12 PageID #: 257




of an employer in relation to an employee.” 29 U.S.C. § 203(d). “The Supreme Court has termed

the Act’s employer definition ‘expansive’ and has held that ‘managerial responsibilities’ and

‘substantial control of the terms and conditions of the [employer’s] work’ create statutory

employer status.” Donovan v. Grim Hotel Co., 747 F.2d 966, 971–72 (5th Cir. 1984) (citing Falk

v. Brennan, 414 U.S. 190, 195, 94 S.Ct. 427 (1973)). “The overwhelming weight of authority is

that a corporate officer with operational control of a corporation’s covered enterprise is an

employer along with the corporation, jointly and severally liable under the FLSA for unpaid

wages.” Id. at 972.

       The Fifth Circuit employs an “economic reality test” to determine whether an

employer/employee relationship exists, such that economic reality will govern the determination

of employer status. Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (citing Williams v. Henagan,

595 F.3d 610, 620 (5th Cir. 2010) and Watson v. Graves, 909 F.2d 1549, 1553 (5th Cir. 1990)). The

inquiry considers whether the “alleged employee, as a matter of economic reality, is economically

dependent upon the business to which [he] renders [his] services.” Reich v. Circle C. Investments,

Inc., 998 F.2d 324, 327 (5th Cir. 1993) (citing Brock v. Mr. W Fireworks, Inc., 841 F.2d 1042, 1043

(5th Cir.), cert. denied, 484 U.S. 924, 108 S.Ct. 286 (1987)). When considering whether an

employer/employee relationship exists, courts should “adhere to the firmly-established guidon that

the FLSA must be liberally construed to effectuate Congress’ remedial intent.” Donovan v. Sabine

Irrigation Co., 695 F.2d 190, 194 (5th Cir. 1983) (citing Donovan v. Janitorial Services, Inc., 672

F.2d 528 (5th Cir. 1982)).

       The economic reality test applies four considerations to the determination of employer

status, including whether the alleged employer: “(1) possessed the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of employment,



                                                10
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 11 of 12 PageID #: 258




(3) determined the rate and method of payment, and (4) maintained employment records.” Gray

v. Powers, 673 F.3d at 355 (quoting Williams, 595 F.3d at 620). Where, as here, a plaintiff alleges

that there is more than one employer, the economic reality test is applied to “each individual or

entity alleged to be an employer and each must satisfy the four part test.” Id. (quoting Graves, 909

F.3d at 1556). The burden of proof is on the plaintiff to establish that an employer/employee

relationship exists. Id. at 357.

           Plaintiff produced summary judgment evidence, in the form of Plaintiff’s declaration, that

Jessica Warren ran the day-to-day operations of the business, assigned all shifts, vehicle

assignments, and job duties, directed work schedules, handled payroll, and hired employees,

including Plaintiff. 11 Defendants did not respond to Plaintiff’s arguments or evidence in their reply

brief or submit evidence to contradict Plaintiff’s evidence. Plaintiff raised a genuine issue of

material fact and Defendants have not shown that they are entitled to judgment as a matter of law

on this issue.

                                             RECOMMENDATION

           It is hereby RECOMMENDED that the Motion for Summary Judgment Pursuant to Motor

Carrier Act (ECF 30) be DENIED.

           Within fourteen days after receipt of the magistrate judge’s report, any party may serve and

file written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. §

636(b).

           A party’s failure to file written objections to the findings, conclusions and

recommendations contained in this Report within fourteen days after service shall bar that party

from de novo review by the district judge of those findings, conclusions and recommendations



11
     Declaration of Trey Carnley, ECF 32-1, at *3.

                                                     11
Case 6:20-cv-00225-JDK Document 39 Filed 03/08/21 Page 12 of 12 PageID #: 259




and, except upon grounds of plain error, from attacking on appeal the unobjected-to proposed

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Servs. Auto. Assn., 79 F.3d 1415, 1430 (5th Cir.1996) (en banc), superseded by statute on

other grounds, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         So ORDERED and SIGNED this 8th day of March, 2021.




                                              12
